NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

             CHRISTINA M. WALLACE, Petitioner/Appellant,

                                        v.

                 DANNY MARQUEZ, Respondent/Appellee.

                           No. 1 CA-CV 17-0124 FC
                                FILED 9-21-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC2002-000428
                               FC2007-053901
                  The Honorable Dewain D. Fox, Judge

                                  AFFIRMED


                               APPEARANCES

Christina M. Wallace
Petitioner/Appellant

Danny Marquez, Avondale
Respondent/Appellee
                         WALLACE v. MARQUEZ
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Margaret H. Downie joined.


B R O W N, Judge:

¶1            Christina Wallace Marquez Regalado ("Mother") appeals the
superior court's order modifying legal decision-making and parenting time.
For the following reasons, we affirm.

¶2            Mother and Danny Marquez ("Father") have two children—
M.M. and V.M. Mother petitioned for divorce and obtained a default
decree of dissolution in 2008. The decree gave Mother sole legal and
physical custody of both children. In 2016, and as relevant here, Father filed
a petition to modify legal decision-making and parenting time.

¶3            Mother did not file a response to the petition, however, she
participated with Father in a court-ordered parenting conference with a
counselor. M.M. (age 15 at the time) and V.M. (age 14 at the time) also
participated, expressing their desires for future parenting time
arrangements during their interviews with the counselor. As a result of the
conference, the parents agreed it was in the best interests of the children to
change to joint legal decision-making but were unable to agree on parenting
time issues. The counselor provided a report to the superior court
summarizing her discussions with the parents and children, and outlining
several recommendations.

¶4            Following an evidentiary hearing, during which Father and
Mother each testified, the superior court granted Father's petition, ordering
joint legal decision-making authority for both children and establishing a
detailed parenting time schedule. Mother timely appealed.

¶5            We review the superior court's decision addressing legal
decision-making and parenting time for an abuse of discretion. Christopher
K. v. Markaa S., 233 Ariz. 297, 300, ¶ 15 (App. 2013). In considering a motion
to modify, the court "must first determine whether there has been a change
in circumstances materially affecting the child's welfare." Id. The court
must consider "all factors that are relevant to the child's physical and
emotional well-being" and "make specific findings on the record about all



                                      2
                         WALLACE v. MARQUEZ
                          Decision of the Court

relevant factors and the reasons for which the decision is in the best interests
of the child." Ariz. Rev. Stat. ("A.R.S.") § 25–403(A), (B).

¶6             Mother argues the superior court erred in ordering the
parenting time as it did because, among other things, she should have been
granted additional time with both children and the court ignored how the
parties traditionally handled parenting time for the Christmas holiday.
Mother, however, failed to provide a transcript of the evidentiary hearing
for our review. See ARCAP 11(c)(1)(A) (imposing duty on appellant to
ensure record contains all documents deemed necessary for proper
consideration of issues on appeal). Thus, we must presume that the missing
transcript supports the court's findings and conclusions. See Baker v. Baker,
183 Ariz. 70, 73 (App. 1995).

¶7             Based on the record before us, we find no abuse of discretion.
In its detailed order, the superior court noted it considered the testimony
and demeanor of the witnesses, exhibits, case history, parenting conference
report, and arguments of the parties. The court found there was a
significant and continuing change in circumstances and included best
interests findings for the eleven factors enumerated in A.R.S. § 25–403(A).
The court also set forth a comprehensive parenting time schedule,
explaining that the schedule "is practical and also maximizes each parent's
parenting time to the extent it is in the children's best interests."
Accordingly, we affirm the court's order.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3